Citation Nr: 0936135	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO. 06-38 017	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California 

THE ISSUES

1. Whether there was clear and unmistakable error in a rating 
decision in January 1982 by the RO, denying service 
connection for a back disability. 

2. Whether there was clear and unmistakable error in a rating 
decision in January 1982 by the RO, denying service 
connection for a right knee disability and for a left knee 
disability. 


REPRESENTATION

Veteran is represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1979 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. In a rating decision in January 1982, the RO denied the 
claim of service connection for a back disability; after the 
Veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the rating decision, and 
the rating decision of January 1982 became final by operation 
of law; the rating decision did not involve an error of fact 
or of law that was outcome determinative.

2. In a rating decision in January 1982, the RO denied the 
claim of service connection for a right knee disability and 
for a left knee disability; after the Veteran was notified of 
the adverse determination and of his appellate rights, he did 
not appeal the rating decision, and the rating decision of 
January 1982 became final by operation of law; the rating 
decision did not involve an error of fact or of law that was 
outcome determinative.




CONCLUSIONS OF LAW

1. The unappealed rating decision in January 1982 by the RO, 
denying service connection for a back disability, did not 
contain clear and unmistakable error of fact or of law. 38 
C.F.R. §§ 3.104 and 3.105(a) (2008).

2. The unappealed rating decision in January 1982 by the RO, 
denying service connection for a right knee disability and 
for a left knee disability, did not contain clear and 
unmistakable error of fact or of law. 38 C.F.R. §§ 3.104 and 
3.105(a) (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

In a claim of clear and unmistakable error, the duties to 
notify and to assist under the VCAA are not applicable as the 
determination as to the existence of clear and unmistakable 
error is based on the facts and the law at the time that 
existed at the time decision challenged was made, and no 
further factual development is appropriate.  Parker v. 
Principi, 15 Vet. App. 407, 411-12 (2002) (VCAA is not 
applicable to a claim of clear and unmistakable error in a 
rating decision by the RO, citing Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001) (en banc)).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Principles

A claimant whose VA claim has been adjudicated by an RO has 
one year after the issuance of written notification in which 
to initiate an appeal to the Board by filing a notice of 
disagreement.  If no appeal is filed, the decision is final, 
and is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§3.104(a), 20.302, 20.1103.  
Such a final decision may, however, be reversed or amended 
where evidence establishes that it was a product of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).

A final and binding RO decision will be accepted as correct 
in the absence of clear and unmistakable error.  Where the 
evidence establishes such an error, the prior decision will 
be reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is defined as follows: Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory provisions extant at 
the time were incorrectly applied.  It is the sort of error, 
which had it not been made, would have manifestly changed the 
outcome at the time it was made.  It is an undebatable error, 
so that it can be said the reasonable minds could only 
conclude that the original decision was fatally flawed.  A 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310 (1992) (en banc). 



Clear and unmistakable error is a very specific and rare kind 
of 'error.'  It is the kind of error of fact or of law that 
when called to the attention of later reviewers compels the 
conclusion to which reasonable minds could not differ that 
the result would have been manifestly different but for the 
error such that even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of can not be clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-45 
(1993).  

If a claimant wishes to reasonably raise clear and 
unmistakable error there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo at 44.

Factual Background

The service treatment records show that during the first week 
of April 1980 the Veteran complained that he had scraped his 
left knee a week earlier while riding his motorcycle and he 
wanted a gauze wrap to protect the area where he pulled a 
scab off, and the impression was abrasion. 

During the third week of April 1980, the Veteran was in a 
motorcycle accident.  He was treated for an abrasion of the 
right knee.  He also complained low back pain, which was 
assessed as muscle spasm.

On separation examination in July 1980, history included 
painful, swollen knees and occasionally giving way, when 
running.  On physical examination, the spine and the lower 
extremities were evaluated as normal.

After service, in August 1980, the Veteran filed his original 
application for VA disability compensation, claim service 
connection for stiffness of the back and the knees, referring 
to his service treatment records. 

VA records from March to July 1981 show that the Veteran was 
hospitalized for substance abuse and a personality disorder.  
It was noted that the Veteran had no other medical problems 
of note. 

On initial VA examination in October 1981, the Veteran 
related that in service he was lifting some pallets and as 
the pallets began to fall he grabbed the pallets and 
thereafter he developed severe back pain, which lasted about 
a week, but gradually cleared up.  He stated that when he was 
discharged his back was bothering him and he reported it and 
that his back continued to bother him.  The Veteran also 
stated that in service a crate fall on him and he landed on 
his knees and he had painful knees since.  The pertinent find 
was pain with range of motion of the back without muscle 
spasm.  The examiner found no abnormality of the knees.  X-
rays of the back and of knees were interpreted as normal.  
The diagnoses were residuals of back injury and residuals of 
injury to the knees.

In the rating decision in January 1982, the RO denied service 
connection for a back disability.  The RO determined that the 
service treatment records did not show a lifting injury or 
any back complaint, treatment, or diagnosis of a back 
disability after a lifting injury, and the back was normal on 
separation examination.  The RO also denied service 
connection for right and left knee disabilities.  The RO 
determined that the service treatment records did not show 
any knee injury due to a fall in service and no knee 
abnormality was shown on separation examination.  

The RO concluded the evidence of record did not establish 
that the Veteran incurred a back disability or any knee 
disability during service.  In a letter in January 1982, the 
RO notified the Veteran of the adverse determination and of 
his procedural and appellate rights.  The Veteran did not 
appeal the RO's rating decision.   



Analysis

As the Veteran did not appeal the rating decision of January 
1982 by the RO, denying the claims of service connection, the 
rating decision became final by operation of law, and the 
rating decision is accepted as correct in the absence of 
clear and unmistakable error of fact or of law.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104. 

The Veteran does argue that the RO committed clear and 
unmistakable error because it denied the claims on grounds 
that the service treatment records lacked documentation of a 
lifting injury of the back or a fall injury of the knees, but 
failed to consider the fact that there was evidence that the 
Veteran hurt his back and right knee in a motorcycle accident 
in April 1982.  The Veteran argues that had the RO considered 
this evidence the RO would have been compelled to conclude 
that the VA examiner's diagnoses of residuals of a back 
injury and residuals of injury to the knees were the result 
of an in-service event or injury.

In this case, even if the premise of error is accepted, that 
is, the correct facts as known at that time were not before 
the RO, that is, documentation of back pain, assessed as 
muscle spasm, and abrasion of the left knee and abrasion of 
the right knee on separate occasions, the factual error 
complained of can not be clear and unmistakable error unless 
it is absolutely clear that a different result would have 
ensued. 

For the following reasons, it is not absolutely clear that a 
different result would have ensued. 



Back Disability 

The service treatment records show that on a single occasion 
the Veteran complained of back pain, which was assessed as 
muscle spasm, after a motorcycle accident.  There was no 
documentation of a back injury following a lifting-type 
injury or was a permanent back disability affirmatively shown 
to have been present during service, and a finding of service 
connection was not compelled under 38 U.S.C.A. § 1131 
(service connection may be established for a disability 
resulting from injury incurred in service) and 38 C.F.R. § 
3.303(a) (service connection means that the facts, shown by 
evidence, establish that a particular injury, resulting in 
disability, was incurred coincident with service, which may 
be accomplished by affirmatively showing inception during 
service). 

As the service treatment records lacked the documentation of 
the combination of manifestations sufficient to identify a 
back disability and sufficient observation to establish 
chronicity during service, and as chronicity in service was 
not adequately supported by the service treatment records, 
then service connection could have be established with a 
showing of continuity of symptomatology after service under 
38 C.F.R. § 3.303(b) (For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
after discharge is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.). 

Whether continuity of symptomatology was shown or not, 
competent evidence was still required to support the claim.  
Where as here the determination involved a question of 
medical causation, that is, medical evidence of an 
association or link between the diagnosis of residuals of a 
back injury and an event or injury of service origin, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence was required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Veteran argues that the RO should have associated the 
diagnosis of residuals of a back injury on the initial VA 
examination with the complaint of back pain in service, 
following the motorcycle accident.  As such a finding would 
have involved a question of medical causation, the RO would 
have had to rely on medical evidence.  The only medical 
evidence was the diagnosis of residuals of a back injury and 
in the context of the initial VA examination, the only back 
injury described by the Veteran was a lifting-type injury, 
which was not documented in service.  In other words, one 
reasonable inference from the VA examiner's diagnosis as the 
examiner did not specifically identify the injury, and the 
only injury described was the lifting-type injury, was that 
the VA examiner was referring to the lifting-type injury, not 
to the single complaint of back pain after the motorcycle 
accident. 

While this point can be debated, such an argument goes to the 
question of how the evidence was weighed or evaluated, and 
where the evidence can be debated, there can be no clear and 
unmistakable error.  Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

To the extent that the Veteran himself related his back pain 
to service as a lay person the Veteran was not competent to 
offer an opinion on medical causation. 

As clear and unmistakable error must be "undebatable," and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made, and as the 
evidence of record was debatable, any error as to whether the 
correct facts were before the adjudicator did not constitute 
clear and unmistakable error.  There is no allegation that 
the law, that is, the statutory or regulatory provisions 
extant at the time were incorrectly applied. 

As an undebatable error of fact or of law has not been shown, 
clear and unmistakable error in the rating decision has not 
been established. 

Disabilities of the Knees 

The service treatment records show that on one occasion the 
Veteran was given a gauze wrap for a scab on the left knee, 
which was assessed as an abrasion.  An abrasion of the right 
knee was also assessed.  The abrasions followed accidents on 
a motorcycle.  There was no documentation of an injury to 
either knee, following a fall, while handling a crate, or was 
a permanent disability of either knee affirmatively shown to 
have been present during service, and a finding of service 
connection was not compelled under 38 U.S.C.A. § 1131 
(service connection may be established for a disability 
resulting from injury incurred in service) and 38 C.F.R. § 
3.303(a) (service connection means that the facts, shown by 
evidence, establish that a particular injury, resulting in 
disability, was incurred coincident with service, which may 
be accomplished by affirmatively showing inception during 
service). 

As the service treatment records lacked the documentation of 
the combination of manifestations sufficient to identify a 
disability of either knee and sufficient observation to 
establish chronicity during service, and as chronicity in 
service was not adequately supported by the service treatment 
records, then service connection could have be established 
with a showing of continuity of symptomatology after service 
under 38 C.F.R. § 3.303(b) (For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
after discharge is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.). 



While the Veteran complained on separation examination of 
painful, swollen knees and occasionally giving way, when 
running, the lower extremities were evaluated as normal.  
After service, on initial VA examination in October in 1981, 
the Veteran stated that in service a crate fall on him and he 
landed on his knees and he had painful knees since.  The fall 
was not documented in the service treatment records and the 
Veteran did not refer to the abrasion of either knee. 

Although the Veteran complained of painful knees on 
separation examination, the knees were evaluated as normal.  
After service, the Veteran was hospitalized from March to 
July 1981 without medical problems other than substance abuse 
and a personality disorder.  Whether continuity of 
symptomatology was shown or not, competent evidence was still 
required to support the claim.  

Where as here the determination involved a question of 
medical causation, that is, medical evidence of an 
association or link between the diagnosis of residuals of 
injury to the knees and an event or injury of service origin, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence was required to substantiate the 
claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Veteran argues that the RO should have associated the 
diagnosis of residuals of injury to the knees on the initial 
VA examination with the complaint of the abrasions in 
service.  As such a finding would have involved a question of 
medical causation, the RO would have had to rely on medical 
evidence.  The only medical evidence was the diagnosis of 
residuals of injury to the knees and in the context of the 
initial VA examination, the only injury described by the 
Veteran was falling on his knees, which was not documented in 
service.  



As the VA examiner did not specifically identify the injury, 
and as the only injury described was the fall, the reasonable 
although arguable inference was that the VA examiner was 
referring to the fall, which was not documented in service 
and not the to the abrasion to either knee after motorcycle 
accidents.

While this point can be debated, such an argument goes to the 
question of how the evidence was weighed or evaluated, and 
where the evidence can be debated, there can be no clear and 
unmistakable error.  Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc). 

But even more fundamentally, on the initial VA examination, 
except for pain, X-rays of the knees were interpreted as 
normal and the examiner found no abnormality of the knees.  
Pain alone without a sufficient factual showing that the pain 
was derived from an in-service injury, in this case, the 
abrasions of the knees, is not a disability.  See Sanchez-
Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001). 

To the extent that the Veteran himself related his painful 
knees to service as a lay person the Veteran was not 
competent to offer an opinion on medical causation. 

As clear and unmistakable error must be "undebatable," and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made, and as the 
evidence of record was debatable, any error as to whether the 
correct facts were before the adjudicator did not constitute 
clear and unmistakable error.  There is no allegation that 
the law, that is, the statutory or regulatory provisions 
extant at the time were incorrectly applied. 

As an undebatable error of fact or of law has not been shown, 
clear and unmistakable error in the rating decision has not 
been established.

                                                                         
(The Order follows on the next page.). 







ORDER

The rating decision in January 1982 by the RO, denying 
service connection for a back disability, did not contain 
clear and unmistakable error of fact or of law, and the 
appeal is denied. 

The rating decision in January 1982 by the RO, denying 
service connection for a right knee disability and for a left 
knee disability did not contain clear and unmistakable error 
of fact or of law, and the appeal is denied.




____________________________________________
	George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



